Fourth Court of Appeals
                                            San Antonio, Texas

                                                    JUDGMENT
                                                No. 04-20-00436-CV

                           IN THE INTEREST OF N.N.C. and G.L.N., Children

                         From the 45th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018PA02273
                                Honorable Susan D. Reed, Judge Presiding 1

          BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellants in relation to this
appeal.

           SIGNED February 24, 2021.


                                                         _____________________________
                                                         Rebeca C. Martinez, Chief Justice




1
    Senior District Judge, sitting by assignment.